Smith, C. J.,
delivered the opinion of the court.
Conceding, but not deciding or meaning to intimate any opinion relative thereto, that appellee is right in all of her contentions, except the two herein specifically referred to, the decree of the court below must be reversed for the reason that the evidence is wholly insufficient to show that Murphey repaid to Williams the money paid out by Williams in keeping up the assessments on Mur-phey’s policy, and thereafter paid these assessments himself, with the intention of thereby revoking the will, or, as counsel put it,, of adeeming the legacy therein bequeathed.
There is no merit in the contention that this will is void either because Williams was the master of the lodge, and by reason thereof charged with the collection of the assessments to be paid on Murphey’s policy, or because lie signed the will as an attesting witness, conceding that he in fact signed the will in such a capacity. The will was properly attested and proven by two other witnesses, and that is all the law requires.
Reversed, and bill dismissed.